 Case 2:19-cv-06892-GW-AS Document 49 Filed 04/21/21 Page 1 of 4 Page ID #:187

                                                                           JS-6
1    Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
2    Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
3    BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
4    Manhattan Beach, CA 90266
     Telephone: (310) 546-7400
5    Facsimile: (310) 546-7401
6    Attorneys for Plaintiff
     Luxottica Group, S.p.A.
7
     Bernadette Castillo Brouses (SBN 232812)
8    brouses@dfis-law.com
     Daniels Fine Israel and Sconbuch Levovits LLP
9    1801 Century Park East 9th Floor
     Los Angeles, CA 90067
10   Telephone: (310) 556-7900
     Facsimile: (310) 556-2807
11
     Attorneys for Defendants
12   Country Cousins Alhosry, Inc.
     and George Alhosry
13
14
15                          UNITED STATES DISTRICT COURT
16                         CENTRAL DISTRICT OF CALIFORNIA
17
18   LUXOTTICA GROUP, S.p.A., an Italian ) CASE NO.: CV 19-6892-GW-ASx
     Corporation,                        )
19                                       )
                          Plaintiff,     ) PERMANENT INJUNCTION AND
20                                       ) DISMISSAL OF ACTION WITH
                  v.                     ) PREJUDICE
21                                       )
     COUNTRY COUSINS ALHOSRY,            )
22   INC., a California Corporation;     )
     GEORGE ALHOSRY, an individual; and )
23   DOES 1-10, inclusive,               )
                                         )      Honorable George H. Wu
24                        Defendants.    )
                                         )
25                                       )
                                         )
26                                       )
27         Plaintiff Luxottica Group S.p.A. (“Luxottica” or “Plaintiff”) having filed a
28   Complaint in this action charging Defendants Country Cousins Alhosry, Inc. and
                                                1
       STIPULATION TO ENTRY OF PERMANENT INJUNCTION AND DISMISSAL OF ACTION WITH PREJUDICE
 Case 2:19-cv-06892-GW-AS Document 49 Filed 04/21/21 Page 2 of 4 Page ID #:188



1    George Alhosry (collectively, “Defendants”) with Trademark Infringement and False
2    Designations of Origin under the Lanham Act, as well as Trademark Infringement, and
3    Unfair Competition under the common law of the state of California arising from
4    Defendants’ alleged illegal importation, distribution, offering for sale, and/or sale of
5    products bearing counterfeit reproductions of the Ray-Ban Marks (defined below).
6          WHEREAS, Defendants deny any wrongdoing and dispute liability with respect
7    to all claims that were alleged, or could have been alleged, in the Civil Action.
8    Defendants further deny that Luxottica is entitled to damages, or any other relief, in
9    connection with or arising out of its allegations in the Civil Action.
10         WHEREAS, in the spirit of compromise, and to avoid further expense and the
11   inherent risk associated with litigation, and without admission of liability or fault by
12   any party, Plaintiff and Defendants, desiring to fully settle all of the claims between
13   them; and
14         WHEREAS, the parties herein have simultaneously entered into a confidential
15   Settlement Agreement and Mutual Release,
16         WHEREAS Defendants have agreed and the Parties HEREBY STIPULATE to
17   the following terms of a permanent injunction:
18         1.     Luxottica is the owner of various Ray-Ban trademarks (collectively, the
19   “Ray-Ban Marks”), including but not limited the following United States Trademark
20   Registrations:
21
22      Trademark            Registration No.     Goods and Services
23
                             650,499              sunglasses, shooting glasses, and
24
25                                                ophthalmic lenses, in class 26.

26                           1,093,658            ophthalmic products and accessories –
27
                                                  namely, sunglasses; eyeglasses;
28
                                                  spectacles; lenses and frames for
                                               2
       STIPULATION TO ENTRY OF PERMANENT INJUNCTION AND DISMISSAL OF ACTION WITH PREJUDICE
 Case 2:19-cv-06892-GW-AS Document 49 Filed 04/21/21 Page 3 of 4 Page ID #:189



1                                                 sunglasses, eyeglasses, spectacles and
2                                                 goggles; and cases and other protective
3                                                 covers for sunglasses, eyeglasses,
4                                                 spectacles in class 9.
5
                             1,080,886            ophthalmic products and accessories –
6
                                                  namely, sunglasses; eyeglasses;
7
                                                  spectacles; lenses and frames for
8
                                                  sunglasses, eyeglasses, spectacles – in
9
                                                  class 9.
10
11
12         2.     Defendants shall immediately and permanently cease the manufacture,

13   purchase, production, distribution, circulation, sale, offering for sale, importation,

14   exportation, advertising, promotion, display, shipment, marketing or incorporation in

15   advertising or marketing the Ray-Ban Marks and/or eyewear bearing counterfeit

16   reproductions of the Ray-Ban Marks and/or products bearing marks identical,

17   substantially indistinguishable, and/or confusingly similar to the Ray-Ban Marks.

18         3.     Defendants shall not deliver, hold for sale, transfer or otherwise move,

19   store or dispose in any manner products, advertisements, and/or marketing materials

20   bearing the Ray-Ban Marks or marks identical, substantially indistinguishable, and/or

21   confusingly similar to the Ray-Ban Marks.

22         4.     Defendants shall not knowingly assist, aid or attempt to assist or aid any

23   other person or entity in performing any of the prohibited activities referred to in

24   Paragraphs 2 or 3 above.

25         5.     This Court has jurisdiction over the parties herein and has jurisdiction

26   over the subject matter hereof pursuant to 15 U.S.C. § 1121.

27         6.     The execution of this stipulation shall serve to bind and obligate the

28   parties hereto. However, dismissal with prejudice of Defendants shall not have

                                               3
       STIPULATION TO ENTRY OF PERMANENT INJUNCTION AND DISMISSAL OF ACTION WITH PREJUDICE
 Case 2:19-cv-06892-GW-AS Document 49 Filed 04/21/21 Page 4 of 4 Page ID #:190



1    preclusive effect on any other parties, actual or potential, who are not specifically and
2    expressly released herein or in the parties’ confidential settlement agreement, all
3    claims against whom Plaintiff expressly reserves.
4          7.     Plaintiff and Defendants shall bear their own costs and attorneys’ fees
5    associated with this action.
6          8.     The jurisdiction of this Court is retained for the purpose of making any
7    further orders necessary or proper for the enforcement, construction, and/or
8    modification of this Stipulation/Order as well as the parties’ confidential settlement
9    agreement in connection with this action.
10         9.     Except as otherwise provided herein, Luxottica’s claims against
11   Defendants are fully resolved and dismissed with prejudice.
12
13     Dated: April 21, 2021              BLAKELY LAW GROUP
14                                        By:    _/s/ Brent H. Blakely_________
                                                 Brent H. Blakely
15                                               Mark S. Zhai
                                                 Attorneys for Plaintiff
16                                               Luxottica Group, S.p.A.
17     Dated: April 21, 2021              DANIELS, FINE, ISRAEL, SCHONBUCH &
                                          LEBOVITS, LLP
18
19
                                          By:    /s/ Bernadette Castillo Brouses
20                                                Bernadette Castillo Brouses
                                                  Attorneys for Defendants
21                                                Country Cousins Alhosry, Inc.
                                                  and George Alhosry
22
     IT IS SO ORDERED.
23
24   Date: April 21, 2021                    _________________________
25                                           HON. GEORGE H. WU,
                                             United States District Judge
26
27
28

                                               4
       STIPULATION TO ENTRY OF PERMANENT INJUNCTION AND DISMISSAL OF ACTION WITH PREJUDICE
